department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b county c county d county e county f business x scholarship y university z city state dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called x the purpose of x is to provide financial assistance to needy students who want to improve the quality of their lives through the pursuit of education you will partner with y provide both merit and financial based scholarships y is a university located in z academic scholarships are based solely on merit academic scholarships are awarded to first-time freshman at y who have achieved a minimum act composite and a dollar_figure cumulative gpa academic scholarships are awarded for a four year period and may be renewed as long as the recipient maintains a cumulative gpa and complete sec_30 semester hours per academic year need based scholarships are based on an applicants financial need financial need is determined by federal guidelines using an expected family contribution an applicant with an expected family contribution no greater than dollar_figure is considered needy additionally candidates must be residents of b c d or e students are encouraged to complete a scholarship application the application process requires the applicant to submit a resume essay transcript of academic fafsa fsa and completion of the free application_for federal student aid the grant award process will include student interviews student applications verification of course and grade point average personal essays and other civic and extracurricular activities to evaluate and record the qualifications of potential grantees you anticipate approximately and applicants in your first three years respectively you plan to award at least four scholarships in the first and second years and at least eight the third year a selection committee comprised of nine locally based individuals is responsible for selecting the recipients of your scholarships this committee includes your members as well as the dean of enrollment management assistant director of admissions and admission recruiters at y your selection committee insures non-biased decisions through the commitment to your original trust to make financial assistance available to needy and merit based candidates committee members have served in the local communities and have a connection with y the committee will leverage its varied gifts resources and diversity along with collaboration with y’s scholarship foundation committee to insure non-biased decisions are made no relatives of members of your selection committee or of your officers directors or substantial contributors are eligible for awards made under your program after applications are reviewed and recipients have been selected each recipient is mailed a scholarship offer the offer outlines the scholarship guidelines and y’s scholarship policy it also requires the student to accept or decline the scholarship offer once the scholarship acceptance has been received all scholarship awards are managed through y’s database which allows for yearly monitoring of eligibility should you learn that the scholarship recipient has used funds for purposes other than the pursuit of stated educational_purposes the file will be noted and all awards will be cancelled should you receive a notice that the scholarship recipient has decided to exit the program the award will be cancelled you will maintain student identification records at the office of f a local accounting service records will contain the amount and purpose of each grant and other follow-up data obtained in administering grants you will organize and conduct periodic process and activity reviews involving your trustees and the director of grants and scholarships at y grants will be assigned to y as agent to ensure payments are considered they are paid to individuals and that they are designated for educational travel study or other similar purposes by such individuals this process will include the review of a candidate’s academic grade reports financial needs and personal essays sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosures notice redacted letter
